’ uil department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date date date taxpayer_identification_number person to contact employee identification_number contact numbers certified mail dear ' i this is a final_determination regarding your foundation classification this letter modifies our letter to you dated may 20xx in which we determined that you were an organization described in sec_509 and sec_170 of the internal_revenue_code code based on your sources of support we have determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization of the type described in sec_509 effective january 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected the modification of your foundation status was made for the following reason the regulations under sec_170 provide that an organization will be described in sec_170 if it normally receives at least percent of its support from governmental units or from the general_public because your primary source of support is from marriage counseling fees your organization is not considered a publicly_supported_organization under code sec_509 and sec_170 however effective for all tax years beginning with the tax_year ending december 20xx you are considered a publicly_supported_organization under code sec_509 which includes organizations that normally receive more than one-third of their support from a combination of gifts grants contributions membership fees and gross_receipts from performing exempt_function activities and not more than one-third of their support from investment_income and unrelated_business_taxable_income grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mary a epps acting director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope internal_revenue_service tax_exempt_and_government_entities_division department of the treasury uil date date taxpayer_identification_number ’ form tax_year s ended december 20xx person to contact id number ' contact numbers certified mail return receipt requested - dear’ we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice _ ‘lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34811r the district of columbia determines that the organization involved has exhausted its adniinistrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate ' i ot if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you - thank you for your cooperation sincerely ene nanette ow downi director eo examinations enclosures publication publication report of examination letter rev catalog number 34811r form 886-a name of taxpayer department of the treasury - internal_revenue_service explanation of items year period ended 20xx12 issue counseling fees on the form 886-a you stated that the taxpayer provides biblical marriage counseling to couples and families based upon need instead of the ability to pay however the income analysis workpaper did not demonstrate that the organization served a charitable_class and operated in a noncommercial manner e e e e organizations generally qualify under sec_509 if the main source of their revenue is from exempt_function_income such as fees for services admissions or sales of materials supporting their exempt_function contributions gifts and grants are normally not substantial in nature reg c -1 d provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare per irm - revrul_69_441 1969_2_cb_115 provides that an organization that assists low income individuals and families with individual financial counseling and assists them in establishing budget plans where necessary may be exempt per irm - self-help programs are often used to ameliorate the problems of poverty supplying materials and services for use in these programs can also be a charitable activity how the organization operates is usually a critical factor in determining whether it is charitable rather than a commercial venture for example in revrul_68_16 1968_1_cb_255 an organization created to market the cooking and needlework of needy women was held to be exempt even though it received a small commission on each sale the organization served a charitable_class and operated in a noncommercial manner the women it served could not otherwise find an outlet action analyze the fee structure to verify that the taxpayer serviced a charitable_class and was operated in a noncommercial manner issue incorrect tin on letter you included the incorrect tin on letter form 886-a page of department of the treasury - internal_revenue_service
